Opinion by
Oliver, P. J.
It appeared from the record that the importer had had similar merchandise and entered it at invoice prices, which were- accepted by the appraiser, and the merchandise was accordingly permitted free entry under section 1604 as agricultural implements. Therefore, upon arrival of the shipments under consideration the importer followed his previously accepted practice. The examiner refused-to accept such values and after conference with importer’s counsel it was finally decided to litigate the question. Both the single judge and the division affirmed the value found by the appraiser. The examiner stated at the trial that he found the importer to be very frank in supplying all information requested both in oral interviews and written communications. Prom an examination of the record and considering the facts the court was satisfied that the entry of the cream separators was made without any intention to defraud the revenue of the United States, to conceal or misrepresent the facts, or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.